 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CECIL JEROME HATCHETT,                            No. 2:19-cv-1159 AC P
12                       Petitioner,
13           v.                                         ORDER and
14    KEN CLARK,                                        FINDINGS AND RECOMMENDATIONS
15                       Respondent.
16

17          Petitioner is a state prisoner proceeding pro se and in forma pauperis with a proposed

18   amended petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. For the reasons set

19   forth below, the undersigned recommends that this case be dismissed.

20          Under Rule 4 of the Rules Governing Section 2254 Cases, this court is required to conduct

21   a preliminary review of all petitions for writ of habeas corpus filed by state prisoners. Upon

22   review of petitioner’s original filing (ECF No. 1), which the undersigned found “confusing at

23   best,” the court directed petitioner to submit a proposed amended petition on the form provided,

24   fully setting forth his claims and demonstrating the exhaustion of his claims in the state courts.

25   ECF No. 9.

26          Petitioner’s proposed amended petition, ECF No. 10, fails to correct the defects previously

27   identified and fails to comply with the court’s directions. The amended complaint, which is not

28   set forth on the court’s form, indicates that petitioner is attempting to challenge the procedures
                                                        1
 1   and evidence relied upon by law enforcement officials in arresting petitioner for a parole violation
 2   in 1993, interrogating him over a period of several months, and relying on fabricated testimony
 3   and withholding crucial evidence in Yolo County Superior Court. Petitioner also alleges in broad
 4   terms that he has been subject to cruel and unusual punishment and denied due process; he
 5   invokes Marsy’s Law, and asserts misapplication of California’s “Three Strikes Law.” These
 6   putative claims, however, lack any clearly articulated factual foundation.
 7           Additionally, petitioner’s narrative includes no reference to his attempts to pursue and
 8   exhaust these matters in the state courts. Unexhausted petitions may, under limited
 9   circumstances, be stayed pending exhaustion, upon a showing that “‘[1] petitioner had good cause
10   for his failure to exhaust, [2] his unexhausted claims are potentially meritorious, and [3] there is
11   no indication that the petitioner engaged in intentionally dilatory litigation tactics.’” Mena v.
12   Long, 813 F.3d 907, 910, 912 (9th Cir. 2016) (quoting Rhines v. Weber, 544 U.S. 269, 278
13   (2005)). Because the instant proposed amended petition contains no clearly identifiable claims,
14   the court is unable to assess the merits of any potentially cognizable claims or whether good
15   cause supports petitioner’s apparent failure to exhaust those claims.
16           Finally, review of the cases petitioner has previously filed in this court1 indicates that he
17   has attempted on numerous occasions, without success, to pursue a petition for writ of habeas
18   corpus. Significantly, the first such case, Hatchett v. Henry, Case No. 2:97-cv-0458 GEB GGH
19   P, was dismissed based on petitioner’s failure to exhaust state court remedies. See id., ECF Nos.
20   5, 6.
21           There being no clear ground upon which this case may proceed, the undersigned will
22   recommend its dismissal without prejudice. Amendment having failed to appreciably improve
23   the petition, further amendment would be futile.
24   ////
25
     1
26     This court may take judicial notice of its own records and the records of other courts. See
     United States v. Howard, 381 F.3d 873, 876 n.1 (9th Cir. 2004); United States v. Wilson, 631
27   F.2d 118, 119 (9th Cir. 1980); see also Fed. R. Evid. 201 (court may take judicial notice of facts
     that are capable of accurate determination by sources whose accuracy cannot reasonably be
28   questioned).
                                                       2
 1           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall randomly assign a
 2   district judge to this action.
 3           Further, IT IS HEREBY RECOMMENDED that this action be dismissed without
 4   prejudice.
 5           These findings and recommendations are submitted to the United States District Judge
 6   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)
 7   days after being served with these findings and recommendations, petitioner may file written
 8   objections with the court. Such a document should be captioned “Objections to Magistrate
 9   Judge’s Findings and Recommendations.” Petitioner is are advised that failure to file objections
10   within the specified time may waive the right to appeal the District Court’s order. Martinez v.
11   Ylst, 951 F.2d 1153 (9th Cir. 1991).
12   DATED: September 24, 2019
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
